UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6716



GEORGE L. REID,

                                             Plaintiff - Appellant,

          and


JERRY HARRIS; LUIS LUGO; STEVEN J. RICHMOND;
JOHN FARMER; ROBERT HUDSON; TYRONE WILKINS;
DOUGLAS S. PEARSON; MAURICE JETT; WILLIAM
KEITH SMITH; KENYATTA WILLIAMS; FLOYD D.
ASHWOOD; T. KENDRICK; J. POWELL; K. KENNEY,

                                                         Plaintiffs,

          versus


STAN   BARRY,    Sheriff;    JANE  CORCORAN,
Supervisor, Lt. Classification Unit; FAIRFAX
COUNTY BOARD OF SUPERVISORS,

                                            Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-59-2)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


George L. Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     George L. Reid seeks to appeal the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint

without prejudice for failure to exhaust administrative remedies.

We dismiss the appeal for lack of jurisdiction because Reid’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).             This appeal period is

“mandatory and jurisdictional.”            Browder v. Director, Dep’t of

Corrs.,    434   U.S.   257,   264   (1978)   (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Feb.

6, 2002.      Reid’s notice of appeal was filed on May 7, 2002.

Because Reid failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                       3